 THE OHIO VALLEY GAS COMPANY579does not wish to participate in an election in such unit, we shall permitit to withdraw its petition upon notice to the Regional Director within10 days from the date of issuance of this Direction, and shall there-upon vacate the Direction of Election.[Text of Direction of Election omitted from publication.]The Ohio Valley Gas CompanyandWilliam C. Rapp,PetitionerandKenova Local 10-372 Oil Chemical and Atomic WorkersInternational Union,AFL-CIO.Case No. 9-RD-218. August 18,1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry David Camp, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner asserts that the Union is no longer the bargainingrepresentative, as defined in Section 9(a) of the Act, of the em-ployees involved.The Union is a labor organization currently recog-nized by the Employer as the exclusive bargaining representative ofsuch employees.3.The Petitioner seeks a decertification election in a unit of pro-duction and maintenance employees in the Employer's Ironton, Ohio,natural gas service district.The Union contends that its current con-tract covering these employees operates as a bar to the petition herein,which was filed on February 24, 1959. The Employer is neutral as tothe contract-bar issue.The contract was executed on November 13,1957, and is effective to October 1, 1959, with a 60-day automatic re-newal clause.The Petitioner asserts that the contract is not a bar,urging that the checkoff clause on its face contains an ambiguity per-mitting irrevocable dues deduction authorizations which exceed thetime limitations set forth in Section 302(c) (4) of the Act.We find itunnecessary to pass upon the latter contention. In the recentDeluxeMetalcase 1 which,inter alia,announced the new contract-bar rulesrelating to the timeliness of petitions, the Board stated :Henceforth, where there is a subsisting contract, a petition filedmore than 150 days before the terminal date of a contract will beregarded as premature and will be dismissedunless a hearing isIDeluxe Metal Purniture Company,121 NLRB 995.124 NLRB No. 76. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirected despite the prematurity of the petition and the Board'sdecision issues on or after the 90th day preceding the expirationdate of the contract.[Emphasis supplied.]As a hearing was held despite the premature filing of the petition, andas this decision will issue after the 90th day preceding the terminaldate of the contract, we find that the latter agreement is no bar to apresent determination of representatives.'Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employerwithin the meaning of Section 9(c) (1) and Section 2(6) and (7) ofthe Act.4.We find, in accord with a stipulation of the parties, that the fol-lowing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act:3All production and maintenance employees of the Employer in itsIronton District, which is headquartered at 311 South Third Street,Ironton, Ohio, excluding all clerical, executive, administrative, pro-fessional and temporary employees, supervisors as defined by the Act,and all others excluded by law.[Text of Direction of Election omitted from publication.]MEMBER JENKINS took no part in the consideration of the aboveDecision and Direction of Election.2Deluxe Metal Furniture Company, supra.See, also,St.Louis Independent PackingCompany, a Division of Swift and company,122 NLRB 887.3 This is the unit for which the Union is recognized as the exclusive bargaining repre-sentative under the existing contract.Masters-Lake Success,Inc.andJack BergandMetal,Plastic,Miscellaneous Sales,Novelty and Production Workers, LocalNo. 222, Independent,Party to the ContractMetal,Plastic,Miscellaneous Sales, Novelty and ProductionWorkers, Local No. 222, IndependentandJack BergandMasters-Lake Success,Inc., Party to the Contract.Cases Nos.2-CA-5838 and 2-CB-2213.August 19, 1959DECISION AND ORDEROn May 7, 1959, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-124 NLRB No. 73.